Name: Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: production;  agricultural activity;  agricultural policy;  agricultural structures and production;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32000R1227Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 143 , 16/06/2000 P. 0001 - 0021Commission Regulation (EC) No 1227/2000of 31 May 2000laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Articles 7(2), 10, 15, 23 and 80 thereof,Whereas:(1) Regulation (EC) No 1493/1999, which replaced Council Regulation (EEC) No 822/87(2), as last amended by Regulation (EC) No 1677/1999(3), with effect from 1 August 2000, contains, in Title II, provisions on production potential. It is now appropriate to fill out the framework thereby laid down, by enacting implementing rules and by repealing the previous regulations on this subject, namely Commission Regulations (EEC) No 2314/72(4), as last amended by Regulation (EC) No 2462/93(5), (EEC) No 940/81(6), (EEC) No 3800/81(7), as last amended by Regulation (EC) No 2548/1999(8), (EEC) 2729/88(9), as last amended by Regulation (EC) 2182/97(10), (EEC) No 2741/89(11), and (EEC) No 3302/90(12).(2) Member States are permitted, pursuant to Article 22 of Regulation (EC) No 1493/1999, to impose more restrictive national rules in respect of the new planting or replanting of vines or grafting-on, than those set out in Title II of that Regulation, which includes the imposition of such rules in respect of the grant, transfer and use of planting rights.(3) Article 2(3) of Regulation (EC) No 1493/1999 provides for Member States to be able to grant permission in the cases defined in points (a) to (d) of that provision to produce wine which is to be marketed, subject to controls. It is necessary to lay down detailed rules concerning applications and the effective date of regularisation, in particular to provide for the effective implementation of regularisation in justified cases, in particular by granting the permission from the date of the application whilst ensuring that producers do not benefit from unjustified applications. There is also a need for any planting rights used in the regularisation process to be valid at the date of the application.(4) Article 2(7) of Regulation (EC) No 1493/1999 provides for the compulsory grubbing-up of areas planted in breach of planting restrictions. Wine-sector products made from grapes coming from such areas before grubbing-up takes place should not be allowed to disturb the market balance and should therefore be distilled.(5) Article 3(1) of Regulation (EC) No 1493/1999 provides for the grant of new planting rights in the case of measures for land consolidation or measures concerning compulsory purchase in the public interest. The new planting rights should not exceed those necessary to plant an area equivalent to 105 % of that lost to producers as a result of those measures, so as to avoid undermining the prohibition on planting contained in Article 2(1) of Regulation (EC) No 1493/1999.(6) Article 3(1) of Regulation (EC) No 1493/1999 also provides for the grant of new planting rights in the case of wine-growing experiments. The areas planted in pursuance of such grants of new planting rights should only be used for the specified purposes, and wine-sector products made from grapes coming from such areas both during and after the experimental period should not be allowed to disturb the market balance. Accordingly, wine-sector products made from grapes coming from such areas during the experimental period should not be marketed, without prejudice to their consumption in the context of testing. After the experimental period, either the areas concerned should be grubbed up or planting rights should be used to allow them to produce normally. Existing wine-growing experiments should be allowed to continue, subject to the existing rules.(7) Article 3(1) of Regulation (EC) No 1493/1999 also provides for the grant of new planting rights in the case of graft nurseries. The areas planted in pursuance of such grants of new planting rights should only be used for the specified purposes, and wine-sector products made from grapes coming from such areas both during and after the period of production of graft nurseries should not be allowed to disturb the market balance. Accordingly, during the production period grapes coming from such areas should not be harvested or, if harvested, should be destroyed. After the production period, either the areas concerned should be grubbed up or planting rights should be used to allow them to produce normally. Existing graft nurseries should be allowed to continue, subject to the existing rules.(8) Article 3(1) of Regulation (EC) No 1493/1999 also provides for the grant of new planting rights in the case of areas whose wine or vine products are intended solely for the consumption of the vine grower's family. However, this could lead to an excessive administrative burden being imposed due to the large number of such cases in certain Member States. Accordingly, Member States should be permitted to allow such areas to exist even if no planting rights have been granted in respect of them, provided that, in order to prevent disturbance of the market balance, the areas concerned are small and that the vine grower is not engaged in commercial wine production. The areas and producers concerned should be subject to appropriate monitoring and sanctions, including the grubbing up of such areas in cases where the provisions are not observed.(9) Article 3(2) of Regulation (EC) No 1493/1999 provides for the grant of new planting rights for the production of a quality wine psr or a table wine described by means of a geographical indication. Such grants may only be made if it has been recognised that production of the wine in question is far below demand. Such recognition should be based on objective criteria and data.(10) To ensure the equivalency and accuracy of such objective data across the Community, it should compulsorily include the inventory of production potential provided for in Article 16 of Regulation (EC) No 1493/1999 or equivalent information.(11) In order to prevent disturbance of the market balance, no replanting rights should be granted in respect of areas which have been compulsorily grubbed up owing to a breach of the requirements of Regulation (EC) No 1493/1999. To the same end, no replanting rights should be granted in respect of the grubbing-up of areas for which planting rights have been granted for purposes other than the commercial production of wine.(12) Article (4) of Regulation (EC) No 1493/1999 provides for the grant of replanting rights to producers who undertake to grub up an area of vines. In order to avoid the grant of planting rights in excess of a producer's real needs, such a grant should only be made for an amount necessary to permit the entire area to be planted, account being taken of any planting rights already in his possession. Any such grant of replanting rights on the basis of such an undertaking should be accompanied by the lodging of a security to ensure that the undertaking is carried out. During the period of coexistence of newly planted area and area to be grubbed up, in order to avoid disturbance of market balance, only one such area should be permitted to produce wine to be marketed.(13) Article 5 of Regulation (EC) No 1493/1999 provides for the creation of national and/or regional reserves in order to improve the management of production potential. In order to avoid disturbance of the market balance, the transfer of rights via a reserve system should not lead to an overall increase in production potential on the territory of the Member States, as such avoidance has already been provided for in the case of transfer of rights between holdings in Article 4(4) of that Regulation. In these situations, Member States are permitted under Article 5(7) to apply a reduction coefficient in respect of transfers of rights.(14) Article 5(8) of Regulations (EC) No 1493/1999 provides that Member States are not to implement the reserve system if they can show that an effective system for managing planting rights exists throughout its territory. In this situation a Member State may provide for the implementation of the reserve system in parts of its territory and another effective system in other parts of its territory. Member States wishing to use the option under Article 5(8) of Regulation (EC) No 1493/1999 should be able to prove that such a system exists and to demonstrate the need for any derogations from the provisions of Chapter I of Title II of that Regulation.(15) The Commission may decide to make allocations from the Community reserve of planting rights referred to in Article 6(1)(b) of Regulation (EC) No 1493/1999 on the basis of requests from Member States.(16) Chapter II of Title II of Regulations (EC) No 1493/1999 provides for the granting of a premium in return for the permanent abandonment of vine growing on a particular area. Member States are permitted to decide which area, if any, in their territory should benefit from the premium. Nevertheless, common detailed rules concerning applications, appropriate maximum levels of the premium and appropriate dates as referred to in Article 10 of that Regulations should be laid down.(17) In the interests of verification, payment of the premium should normally be made after grubbing-up. However, payment may be made in advance of grubbing-up provided that a security is lodged to ensure that grubbing-up takes place.(18) The abandonment of wine-growing areas by producers who are members of producer groups which jointly process grapes harvested by their members may reduce the quantities of grapes delivered and thereby increase processing costs. It is therefore fair to provide that such negative effects may be compensated for.(19) In applying Chapter III of Title II of Regulation (EC) No 1493/1999, Member States have a wide margin of discretion in deciding on the detailed scope and levels of support, including notably the payment of flat-rate amounts, the setting of maximum levels of support per hectare and the modulation of support on the basis of objective criteria, within the constraints laid down in that chapter and the provisions adopted in pursuance thereof.(20) Nevetheless, common rules should be laid down. To this end, Member States should adopt rules on the minimum size of the parcel involved so as to ensure that the system has a genuine effect on production potential. Measures should be defined, with time limits, for their execution and appropriate monitoring. The rules should also cover the use of replanting rights which arise from grubbing-up as provided for in the plan, so as to avoid disturbance of the market balance due to increases in yields as well as allowing for appropriately higher levels of support to be granted on account of the higher costs involved.(21) By virtue of Article 12 of Regulation (EC) No 1493/1999, Member States may choose not to draw up restructuring and conversion plans themselves. Since Member States are responsible for the approval of plans, they should in this case lay down rules on the submission and approval of plans and the minimum content of the plans concerned.(22) Article 11(3) of Regulation (EC) No 1493/1999 provides that the system for the restructuring and conversion of vineyards shall not cover the normal renewal of vineyards which have come to the end of their natural life. This phrase should be further clarified.(23) In the interest of verification, payment of the support should normally be made after a specific measure has been executed. However, payment may be made in advance of execution of a measure provided that a security is lodged to ensure that execution of the measure takes place.(24) Detailed provisions should be established as to financial planning and as to participation in the financing of the system for restructuring and conversion. In this connection, Member States should report regularly to the Commission on the state of financing of the system.(25) Measures have to be taken to ensure the effective spending of funds reserved for the system, provision being made in particular for advance payments and for the necessary adjustment of allocations according to needs and to past performance.(26) The general rules concerning budgetary discipline, and in particular those relating to incomplete or incorrect declarations on the part of Member States, should apply in addition to the specific rules established by this Regulation.(27) Details of the financial administration of the system will be governed by the rules adopted for the implementation of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(13)(28) It is imperative, for the purpose of monitoring the implementation of Title II of Regulation (EC) No 1493/1999 and of the proper management of the market, that the Commission has available the appropriate data as to production potential, including planting rights, and details of measures taken by Member States in implementation of that Title. Consequently, the essential information needed for these purposes should to be sent to the Commission in a fixed format. Other information necessary for the verification and auditing of the implementation of that Title should be retained by Member States for inspection for an appropriate period.(29) In this context, it is necessary to lay down the details of the information to be set out in the inventory referred to in Article 16 of Regulation (EC) No 1493/1999. Member States who do not wish to benefit by seeking the regularisation of unlawfully planted areas, the increase in planting rights, or support for restructuring and conversion are not obliged to compile the inventory.(30) Article 19 of Regulation (EC) No 1493/1999 provides that the classification of vine varieties should be delegated to Member States. Common rules on the format of the classification, the information contained in it and communication and publication of the classification should be adopted. The classification system as such should not lead to an any increase in production potential.(31) In principle, only those varieties which may be placed on the market in at least one Member State under Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine(14), as last amended by the Act of Accession of Austria, Finland and Sweden, should be included in the classification. However, in the interests of the preservation of genetic heritage, other varieties planted before the entry into force of that Directive should also be eligible for classification.(32) Where a producer is obliged to distil products due to a breach of Community rules, no Community support should be granted for the distillation or distillate.(33) The payments made under Title II of Regulation (EC) No 1493/1999 should be made in full to the beneficiaries.(34) By way of a transitional measure, planting rights which were governed by Regulation (EEC) No 822/87 and which were valid until a date later than 31 July 2000 should remain valid until such later date in order to ensure that they are not lost in the transition to the system governed by Regulation (EC) No 1493/1999. For the same reasons, such rights, if not used by such later date, should be transferred to the appropriate national or regional reserve, when constituted.(35) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine.HAS ADOPTED THIS REGULATION:CHAPTER IScopeArticle 1This Regulation lays down detailed rules for the application of Chapter I (planting of vines), Chapter II (abandonment premiums), Chapter III (restructuring and conversion) and part of Chapter IV (information and general provisions) of Title II (production potential) of Regulation (EC) No 1493/1999.CHAPTER IIPlanting of vinesArticle 21. Member States may lay down a deadline for the submission by producers of applications for a derogation pursuant to Article 2(3) of Regulation (EC) No 1493/1999.2. Where application has been made by a producer for a derogation, the Member State concerned may, whilst the application is under consideration, permit grapes coming from the areas concerned from the date of submission of the application to be used for producing wine to be marketed.3. If the derogation is subsequently granted, it shall have effect from the date of the application.4. If the derogation is subsequently refused, then the Member State shall either:(a) apply a financial penalty of an amount equal to 30 % of the market value of the wine made from grapes coming from the areas concerned, from the date of submission of the application until the date of its refusal; or(b) require the producer to distil wine production of a quantity equivalent to the amount of wine made from grapes coming from the areas concerned, from the date of submission of the application and marketed from that date until the date of its refusal this production shall not be used in the production of products having an actual alcoholic strength of 80 % vol or less.5. Member States shall fix the period referred to in Article 2(3)(b) of Regulation (EC) No 1493/1999 for a producer to obtain replanting rights subsequent to the planting of the area concerned. However, this period shall not extend beyond 31 March 2002. A Member State may only grant a derogation pursuant to that provision where the replanting rights concerned are valid at the date of the application for the derogation.6. Member States shall keep a record of each application made for a derogation, the result of the consideration of it and any action taken under paragraph 4 of this Article.7. Member States shall communicate to the Commission in respect of each wine year the total area for which a derogation has been applied for, the total area for which a derogation has been granted and the total area for which a derogation has been refused. This communication shall be made no later than four months after the end of the wine year in question.8. Where an area is to be grubbed up pursuant to Article 2(7) of Regulation (EC) No 1493/1999, products made from grapes coming from such areas may be put into circulation only for the purposes of distillation. By way of derogation, Member States may instead provide for wine of an equivalent value to be distilled. In this case Member States may also provide for an appropriate administrative penalty to be applied. In either case, these products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less.9. Member States shall keep a record of each case dealt with under Article 2(7) of Regulation (EC) No 1493/1999.Article 31. Where Member States grant new planting rights in respect of areas intended for new planting carried out under measures for land consolidation or measures concerning compulsory purchases in the public interest adopted under national legislation, they shall ensure that these rights are not granted for an area greater in terms of pure crop than 105 % of the area under vines which was the subject of the measures for land consolidation or measures concerning compulsory purchases in the public interest. Member States shall record each case where new planting rights are granted for these purposes.2. Member States shall record each case where they grant new planting rights in respect of areas intended for wine-growing experiments. Such new planting rights shall only apply during the experimental period.During this period, products made from grapes coming from such areas may not be marketed.After this period, either:(a) the producer shall use new planting rights granted under Article 3(2) of Regulation (EC) No 1493/1999, replanting rights or planting rights granted from a reserve in order to permit the area concerned to produce wine which is to be marketed; or(b) The vines planted on such areas shall be grubbed up. The expenses of such grubbing-up shall be borne by the producer concerned. Until the area concerned is grubbed up, products made from grapes coming from such areas may be put into circulation only for the purposes of distillation. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less.3. New planting rights, and any conditions as to the use of such rights or areas planted pursuant to them, granted prior to 1 August 2000 for wine-growing experiments shall continue to apply during the experimental period. The rules in the third subparagraph of paragraph 2 shall apply to such areas after the end of the experimental period.4. Member States shall record each case where they grant new planting rights in respect of areas intended for graft nurseries. Such new planting rights shall only apply during the period of production of the graft nurseries.During the period, grapes of such vines shall either not be harvested or, if harvested, shall be destroyed.After this period, either:(a) the producer shall use new planting rights granted under Article 3(2) of Regulation (EC) No 1493/1999, replanting rights or planting rights granted from a reserve in order to permit the area concerned to produce wine which is to be marketed; or(b) the vines planted on such areas shall be grubbed up. The expenses of such grubbing-up shall be borne by the producer concerned. Until the area concerned is grubbed up, products made from grapes coming from such areas may be put into circulation only for the purposes of distillation. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less.5. New planting rights, and any conditions on the use of such rights or areas planted pursuant to them granted prior to 1 August 2000 in respect of areas intended for graft nurseries shall continue to apply during the period of production of the graft nurseries. The rules in the third subparagraph of paragraph 4 shall apply to such areas after the end of the period of the production of the graft nurseries.6. Member States shall record each case where they grant new planting rights in respect of areas whose wine or vine products are intended solely for the consumption of the vine grower's family.7. By way of derogation from paragraph 6, in order to avoid an excessive administrative burden being imposed, a Member State may instead provide that areas whose wine or vine products are intended solely for consumption by the vine grower's family shall not be subject to the grubbing-up requirement in Article 2(7) of Regulation (EC) No 1493/1999. Member States may do so only on condition that:(a) the area in respect of any given grower does not exceed a maximum area to be laid down by that Member State; and(b) the vine grower concerned is not involved in commercial wine production.8. The marketing of the wine of vine products coming from the areas referred to in paragraphs 6 and 7 shall be prohibited. Member States shall apply an appropriate system to monitor this prohibition. Should a breach of this prohibition be discovered, then in addition to any penalties imposed by the Member State, the area concerned shall be grubbed up at the expense of the vine grower concerned. Until the area concerned is grubbed up, products made from grapes coming from such areas may be put into circulation only for the purposes of distillation. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less. Member States shall record all cases dealt with under this paragraph.9. Member States may only grant new planting rights for areas for the production of a quality wine psr or a table wine described by means of a geographical indication where they have carried out an assessment which confirms that the production of the wine in question is far below demand. Member States shall base these assessments on objective criteria and data. This objective data shall include the inventory of production potential for the region in question, or equivalent information. Member States shall keep a record of all such assessments and objective criteria and data. Where a Member State has recognised that production of such a wine is far below demand, it shall record each instance where new planting rights are granted for such a wine.10. Member States shall communicate the following information to the Commission in respect of each wine year:(a) the total areas for which new planting rights have been granted under each of paragraphs 1, 2 and 4;(b) the total area for which new planting rights have been granted under paragraph 6. However, where a Member State makes use of the derogation in paragraph 7, it shall instead communicate an estimate of the total area concerned, which shall be based on the results of the monitoring carried out;(c) the total area for which new planting rights have been granted under Article 3(2) of Regulation (EC) No 1493/1999 for each wine concerned, and the details of the assessment carried out, including the objective criteria and data used; and(d) whether producers have paid for the grant of new planting rights.This communication shall be made no later than four months after the end of the wine year in question.Article 41. Where an area is grubbed up pursuant to Article 2(7) or Article 19(4) of Regulation (EC) No 1493/1999 or point (b) of the third subparagraph of Article 3(2), point (b) of the third subparagraph of Article 3(4) or Article 3(8) of this Regulation, no replanting rights shall be granted. Furthermore, no replanting rights shall be granted in the event of grubbing-up of:(a) any area of vines in the implementation of measures for land consolidation or measures concerning compulsory purchases in the public interest, where new planting rights have been granted in relation to such areas under Article 3(1);(b) areas intended for wine-growing experiments during the experimental period;(c) areas intended for graft nurseries during the period of production of the graft nurseries; or;(d) areas intended solely for the consumption of the vine grower's family.2. A Member State may only grant replanting rights to a producer who undertakes to grub up an area of vines before the end of the third year after the area was planted, where that producer can show that he has no, or insufficient, planting rights in his possession which could be used to permit the entire area concerned to be planted with vines. A Member State shall grant no more rights to a producer than are necessary to permit the entire area concerned to be planted with vines, taking into account any rights already in his possession. The producer shall specify the particular area to be grubbed up.3. When giving the undertaking referred to in paragraph 2, a producer shall lodge a security. The obligation to grub up the area concerned shall constitute the "primary requirements" within the meaning of Article 20(2) of Commission Regulation (EEC) No 2220/85(15) The amount of the security shall be set by the Member State concerned on the basis of objective criteria. The security shall be set at a level which is proportionate and sufficient to dissuade producers from failing to carry out their undertaking.4. Until the undertaking to grub up has been carried out, Member States shall ensure that, in any given wine year, there is not simultaneously a commercial production of wine from both the area to be grubbed up and the newly planted area, by ensuring that, either:(a) the products made from grapes coming from the newly planted area may be put into circulation only for the purposes of distillation. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less; or(b) the products made from grapes coming from the area to be grubbed up may be put into circulation only for the purposes of distillation. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol or less.5. If the undertaking to grub up is not carried out by the deadline set, then the particular area which has not been grubbed up shall be treated as having been planted in breach of the restriction on planting in Article 2(1) of Regulation (EC) No 1493/1999.6. Member States shall monitor the planting and grubbing-up of the areas concerned.7. Member States shall keep a record of all each case dealt with under this Article.8. Member States shall keep a record of all transfers of replanting rights between holdings.9. A Member State shall notify the Commission if it intends to make use of the option of extending the period for the use of replanting rights, from five wine years after the end of the one during which the grubbing-up took place to up to eight wine years.Article 51. Member States shall ensure that the transfer of rights via a national reserve and/or regional reserves does not lead to an overall increase in production potential on their territory.2. In applying paragraph 1, Member States may:(a) make use of the reduction coefficient referred to in Article 5(7) of Regulation (EC) No 1493/1999; and(b) apply an equivalent reduction coefficient for other transfers of rights via a national reserve and/or via regional reserves.3. In applying the third subparagraph of Article 4(4) of Regulation (EC) No 1493/1999, Member States may apply an equivalent reduction coefficient to transfers of rights between holdings.4. A Member State shall notify the Commission of the creation of national and/or regional reserves of planting rights or, as the case may be, of its choice not to implement the reserve system.5. Where a Member State chooses not to implement the reserve system, it shall communicate to the Commission proof that an effective system for managing planting rights exists throughout its territory. It shall in particular include proof of the need for any derogations from the relevant provisions of Chapter I of Title II of Regulation (EC) No 1493/1999.6. Member States shall keep a record of all cases where planting rights are granted from reserves, of all cases where planting rights are transferred between reserves and all cases where planting rights are allocated to reserves. Any payments made in return for allocating rights to a reserve or for granting rights from a reserve shall also be recorded.Article 61. Member States shall notify the Commission of the details of the allocation of the newly created planting rights to a reserve or reserves, taking into account any newly created planting rights already allocated under Article 3(2) of Regulation (EC) No 1493/1999.2. Member States may request the Commission to allocate to them the newly created planting rights held in the Community reserve. The Commission may make such allocations in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999.CHAPTER IIIAbandonment premiumsArticle 7Member States shall communicate to the Commission any areas which they have designated in which the premium for the permanent abandonment of vine-growing may be granted and any conditions to which that designation is subject.Article 81. Member States shall lay down the application procedure, which shall in particular provide for:(a) application deadlines and the information required to accompany the application;(b) subsequent verification of the existence of the vines concerned of the area concerned and of its average yield or production capacity;(c) subsequent notification of the applicable premium to the producer concerned;(d) the possibility of reconsidering the notified applicable premium if the producer concerned makes a justified request to this end, and notification of the result of that reconsideration;(e) verification that grubbing-up has taken place.2. Payment of the premium shall be made after verification that grubbing-up has taken place. However, Member States may provide for the premium to be advanced to the producer before the obligation to grub up has been met, provided that the producer lodges a security of an amount equal to 120 % of the premium. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be the obligation to grub up the area concerned. In this case, grubbing-up shall take place no later than the end of the wine year following that during which the premium was paid.3. Member States may provide that, for producers who are members of a "producer organisation" as defined in Article 39 of Regulation (EC) No 1493/1999, the premium shall be reduced by up to 15 %. In such cases, the sums corresponding to this reduction shall be paid to the producer organisation in question.4. A premium may only be granted in respect of areas no smaller than 10 ares but no larger than 25 ares where the area concerned is the entire wine-growing area of the holding. In this case, the maximum level of the premium per hectare shall not exceed EUR 4300.5. In respect of areas larger than 25 ares, the maximum level of the premium per hectare shall not exceed:(a) 1450 EUR where the average yield per hectare is no greater than 20 hectolitres;(b) 3400 EUR where the average yield per hectare is greater than 20 hectolitres but no greater than 30 hectolitres;(c) 4200 EUR where the average yield per hectare is greater than 30 hectolitres but no greater than 40 hectolitres;(d) 4600 EUR where the average yield per hectare is greater than 40 hectolitres but no greater than 50 hectolitres;(e) 6300 EUR where the average yield per hectare is greater than 50 hectolitres but no greater than 90 hectolitres;(f) 8600 EUR where the average yield per hectare is greater than 90 hectolitres but no greater than 130 hectolitres;(g) 11100 EUR where the average yield per hectare is greater than 130 hectolitres but no greater than 160 hectolitres:(h) 12300 EUR where the average yield per hectare is greater than 160 hectolitres.6. By way of derogation from paragraph 4, Member States may decide to grant the premium in respect of areas no smaller than 10 ares but no larger than 25 ares where the area concerned is not the entire wine-growing area of the holding. In this case, the maximum levels of premium set out in paragraph 5 shall apply.Article 9The period referred to in points (a), (c) and (d) of Article 9 of Regulation (EC) No 1493/1999 shall each be 10 wine years following the end of the wine year in question.Article 101. Member States shall record details of each application and its outcome.2. Member States shall communicate to the Commission in respect of each wine year:(a) the total area which has been grubbed up in return for a premium under Chapter II of Title II of Regulation (EC) No 1493/1999; and(b) estimates for the following wine year.This communication shall be made no later than four months after the end of the wine year in question.Article 11Where Member States grant national aid designed to achieve objectives similar to those sought by Chapter II of Title II of Regulation (EC) No 1493/1999, they shall:(a) record details of each application and its outcome;(b) communicate to the Commission in respect of each wine year the total area which has been grubbed up solely in return for a national aid and the total amount of aid paid. This communication shall be made no later than four months after the end of the wine year in question; and(c) ensure that the communication made under Article 10(2) of this Regulation specifies what proportion of the area concerned was grubbed up in return for national aid, in addition to a premium under Chapter II of Title II of Regulation (EC) No 1493/1999, and the total amount of national aid paid in this context.CHAPTER IVRestructuring and conversionArticle 12For the purposes of Article 11(3) of Regulation (EC) No 1493/1999, the normal renewal of vineyards which have come to the end of their natural life shall mean the replanting of the same parcel of land with the same variety according to the same system of vine cultivation.Article 13Member States shall lay down:(a) a minimum size of parcel which may be the subject of support for restructuring and conversion, and a minimum size of parcel resulting from restructuring and conversion;(b) definitions of the measures to be contained in plans, time limits for their execution, which shall not exceed five years, a requirement that all plans shall state, for each financial year, the measures to be executed in that financial year, and the area concerned by each measure, and procedures for monitoring such execution;(c) rules limiting the use, in implementing a plan, of replanting rights which arise from grubbing-up as set out in the plan where so doing would lead to a possible increase in the yield of the area covered by it. The rules shall be designed to ensure that the objective of the system is met, and in particular to ensure that there is no overall increase in production potential in the Member State concerned; and(d) rules governing the detailed scope and the levels of support to be granted. Subject to the provisions of Chapter III of Title II of Regulation (EC) No 1493/1999 and this chapter, those rules may provide in particular for the payment of flat-rate amounts, for maximum levels of support per hectare and for the modulation of support on the basis of objective criteria. The rules shall in particular provide for appropriately raised levels of support in cases where replanting rights which arise from grubbing-up as envisaged in the plan are used in implementing the plan.Article 14Where a Member State chooses to draw up restructuring and conversion plans itself, then it shall lay down:(a) which bodies or individuals may submit draft plans;(b) the content of draft plans, which shall include detailed descriptions of the proposed measures and proposed deadlines for their execution;(c) a minimum area to be covered by restructuring and conversion plans, and any derogations from this requirement which shall be duly justified and based on objective criteria; and(d) the procedure for the presentation and approval of plans, which shall in particular provide for deadlines for the submission of draft plans and objective criteria for their prioritisation.Article 151. Support shall be paid after the execution of a specific measure has been verified.2. By way of derogation from paragraph 1, Member States may provide for support to be advanced to the producer before a specific measure has been executed provided that:(a) execution of the specific measure has started;(b) the producer has lodged a security of an amount equal to 120 % of the support. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be to execute the measure concerned within two years of the advance being made; and(c) where the producer concerned has previously received an advance of support in respect of another measure, that other measure has been executed.3. Where all the measures on a holding, as set out in the plan, are not executed within the time limits laid down pursuant to point (b) of Article 13, then the producer shall repay all the support granted under the plan in respect of the holding in question. However, should more than 80 % of those measures have been executed within the time limits, then the repayment shall be equal to twice the additional support which would have been granted for the completion of all the measures in the plan.Article 161. The Member States shall forward to the Commission, not later than 30 June each year in respect of the restructuring and conversion system:(a) a statement of expenditure actually incurred in the current financial year;(b) any requests for the subsequent financing of expenditure in the current financial year in excess of the financial allocations made pursuant to Article 14(1) of Regulation (EC) No 1493/1999, and the total area concerned in each case; and(c) amended expenditure forecasts, and the total areas concerned, for subsequent financial years until the end of the foreseen period of implementation of the restructuring and conversion plans, in accordance with the allocation for each Member State.2. Without prejudice to the general rules established for budgetary discipline, where the information which Member States are required to transmit to the Commission according to paragraph 1 is incomplete or the time limit has not been met, the Commission shall reduce advances on entry in the accounts of agricultural expenditure on a temporary and flat-rate basis.Article 171. For each Member State, expenditure actually incurred and declared for any given financial year shall be financed up to the limit of the amounts notified to the Commission under point (a) of Article 16(1), provided that those amounts do not exceed in total the financial amount allocated to the Member State pursuant to Article 14(1) of Regulation (EC) No 1493/1999.2. Requests made by Member States in accordance with point (b) of Article 16 shall be accepted on a pro rata basis, using the amount available after deducting, for all Member States, the total of the amount notified in accordance with point (a) of Article 16 from the total financial amount allocated to the Member States pursuant to Article 14(1) of Regulation (EC) No 1493/1999. The Commission shall notify the Member States as soon as possible after 30 June of the extent to which the requests may be accepted.3. Notwithstanding paragraphs 1 and 2, where the total area notified in accordance with point (1) of Article 16(1) is less than the number of hectares indicated in the allocation for the financial year made to the Member State pursuant to Article 14(1) of Regulation (EC) No 1493/1999, then expenditure declared for the financial year in question shall be financed only up to a limit which is calculated by reducing the limit referred to in paragraph 1 in proportion to the shortfall in the total area notified.4. Where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the amounts referred to in paragraph 1, the expenditure to be recognised for the following financial year, and the corresponding total area, shall be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question.5. This reduction shall not be taken into account for the expenditure to be recognised for the financial year following that in which the reduction was made.6. Amount repaid by producers pursuant to Article 15(3) shall be deducted from the expenditure to be financed.7. References to a given financial year shall refer to payments actually made by Member States between 16 October and the following 15 October.Article 181. Member States shall record the details of all plans, whether or not approved, and of all measures carried out in pursuance of plans.2. Member States shall communicate to the Commission in respect of each wine year, broken down for each plan, the area initially subject to the plan and its average yield, and the area resulting from restructuring and conversion and its estimated average yield. This communication shall be made no later than four months after the end of the wine year in question.CHAPTER VInformation and general provisionsArticle 191. Member States shall notify the Commission whether they chose to draw up the inventory of production potential on a national or on a regional basis.2. Where a Member State chooses to draw up the inventory on a regional basis, and where it creates regional reserves under Chapter I of Title II of Regulation (EC) No 1493/1999, then the regions used for both purposes shall be the same.3. The information contained in the inventory shall:(a) in the case of the areas under vines classified as varieties for the production of wine, be broken down by category of wine (quality wines psr and table wines), including the area suitable for the production of wines described by a geographical indication. The proportion of the total area under a given wine variety shall also be stated where that proportion is significant;(b) in the case of the stock of existing planting rights, be broken down to show:(i) an estimate of the amount, in hectares, of new planting rights allocated to producers but not yet used,(ii) an estimate of the amount, in hectares, of replanting rights held by producers but not yet used,(iii) the amount, in hectares, of newly created planting rights not yet allocated to a reserve or reserve or under Article 3(2) of Regulation (EC) No 1493/1999, and(iv) the amount, in hectares, of planting rights held in the reserve or reserves; andc) in the case of an inventory drawn up on a national basis, be broken down according to an appropriate regional basis.4. The inventory shall record the source or sources of the information contained in it.5. In relation to the occasion when the inventory is first compiled, it shall contain information relating to the situation on a date to be chosen by a Member State in the preceding wine year. It shall also contain information relating to a historical reference wine year chosen by the Member State which:(a) shall be compiled, as far as possible, on the same basis as the information in the rest of the inventory; and(b) may be based on estimates where necessary.6. The inventory shall be updated at yearly intervals thereafter in respect to the situation on the chosen date.Article 201. In the classification of vine varieties for the production of wine, Member States shall classify varieties by name, together with any synonymous names and the grape colour.2. Decisions to classify varieties shall be made on the basis of objective criteria, including considerations of cultural aptitude, and the analytical and organoleptic characteristics of wine made from the varieties concerned.3. The names and synonymous names of classified varieties shall follow those laid down by any of:(a) the International Wine Office (OIV),(b) the Union for the Protection of Plant Varieties (UPOV), and/or(c) the International Board for Plant Genetic Resources (IBPGR).4. For each variety listed in the classifications as a variety for the production of wine, the classification shall also indicate where it has any of the following other authorised uses:(a) table grape variety,(b) variety for the production of wine spirit,(c) variety for the production of grapes intended for drying, and(d) other.5. The classification shall also make clear any cases of homonymous names for varieties.6. Only varieties which may be placed on the market in at least one Member State under Directive 68/193/EEC may be included in a Member States classification.7. By way of derogation from paragraph 6, a Member State may also include in its classification varieties of wines which were planted prior to the entry into force of Directive 68/193/EEC and which are still in place in its territory.8. Where a Member State, in which Chapter I of Title II of Regulation (EC) No 1493/1999 applies, classifies a variety for the production of wine which has not previously been so classified in the administrative unit concerned, whether under Community or national legislation, areas already planted with that variety may not be used to produce wine. Member States shall apply an appropriate system to monitor this prohibition. By way of derogation, Member States may permit the producer concerned to use new planting rights granted under Article 3(2) of Regulation (EC) No 1493/1999, replanting rights or planting rights granted from a reserve in order to permit the area concerned to produce wine. Member States shall keep a record of all such cases.9. Member States shall communicate their classifications to the Commission during each wine year, making clear any changes made. The Member State shall communicate any use of the derogation referred to in paragraph 7 to the Commission by 31 July 2001, stating whether it intends to apply the derogation referred to in paragraph 8.10. The Commission shall make available the classifications in such format and through such media as it considers reasonable.Article 211. When, pursuant to Regulation (EC) No 1493/1999 and this Regulation, Member States communicate to the Commission the measures adopted, they shall also provide a brief synopsis of such provisions.2. Member States shall retain the information recorded under this Regulation for at least 10 wine years following the one during which it was recorded.3. The communications to be made under this Regulation shall be in the format set out in the Annex.CHAPTER VITransitional and final provisionsArticle 22Where a producer is required, under Title II of Regulation (EC) No 1493/1999 or this Regulation, to distil any product, neither the distillation nor the distillate shall benefit from any aid financed by the Community.Article 23Payments under Title II of Regulation (EC) No 1493/1999 and this Regulation shall be made in full to the beneficiaries.Article 24Regulations (EEC) No 2314/72, (EEC) No 940/81, (EEC) No 3800/81, (EEC) No 2729/88, (EEC) No 2741/89 and (EEC) No 3302/90 are hereby repealed.Article 251. Planting rights governed by Regulation (EEC) No 822/87 which, under that Regulation, were valid until a date later than 31 July 2000 shall remain valid until such later date.2. After the later date referred to in paragraph 1, those rights shall automatically be allocated to the appropriate national or regional reserve. If the appropriate reserve has not been created by that date, those rights shall be held in abeyance until such a reserve is created. The rights shall then automatically be allocated to the reserve.Article 26This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 84, 27.3.1999, p. 1.(3) OJ L 199, 30.7.1999, p. 8.(4) OJ L 248, 1.11.1972, p. 53.(5) OJ L 226, 7.9.1993, p. 1.(6) OJ L 96, 8.4.1981, p. 10.(7) OJ L 381, 31.12.1981, p. 1.(8) OJ L 308, 3.12.1999, p. 5.(9) OJ L 241, 1.9.1988, p. 108.(10) OJ L 299, 4.11.1997, p. 3.(11) OJ L 264, 12.9.1989, p. 5.(12) OJ L 317, 16.11.1990, p. 25.(13) OJ L 160, 26.6.1999, p. 103.(14) OJ L 93, 17.4.1968, p. 15.(15) OJ L 205, 3.8.1985, p. 5.ANNEXFormat of communications to be made under this Regulation>PIC FILE= "L_2000143EN.001302.EPS">>PIC FILE= "L_2000143EN.001401.EPS">>PIC FILE= "L_2000143EN.001402.EPS">>PIC FILE= "L_2000143EN.001501.EPS">>PIC FILE= "L_2000143EN.001502.EPS">>PIC FILE= "L_2000143EN.001601.EPS">>PIC FILE= "L_2000143EN.001602.EPS">>PIC FILE= "L_2000143EN.001701.EPS">>PIC FILE= "L_2000143EN.001702.EPS">>PIC FILE= "L_2000143EN.001801.EPS">>PIC FILE= "L_2000143EN.001802.EPS">>PIC FILE= "L_2000143EN.001901.EPS">>PIC FILE= "L_2000143EN.001902.EPS">>PIC FILE= "L_2000143EN.002001.EPS">>PIC FILE= "L_2000143EN.002002.EPS">>PIC FILE= "L_2000143EN.002101.EPS">